FlLED

ASHEvn_LE. N.c.
IN THE UNITED STATES DISTRICT COURT APR 0 _
FoR THE WESTERN DISTRICT oF NoRTH CARoLINA ~9 3019
U.S. D|STR|CT
w. msT. op §%_’RT

DOCKET NO. l:l9MJ-l3
In the Matter of the Search of:

AN APPLE IPHONE X CURRENTLY
LOCATED AT FBI CHARLOTTE,
7915 MICROSOFT WAY,
CHARLOTTE, NORTH CAROLINA
28273

 

ORDER PERMITTING REDACTED AFFIDAVIT

UPON MOTION of the United States of America, by and through R.
AndreW Murray, United States Attorney for the Western District of North
Carolina, for an order directing that the search Warrant affidavit be redacted,

IT IS HEREBY ORDERED that the redacted affidavit is allowed and shall
replace the unredacted Version.

The Clerk is directed to certify copies of this Order to the United States

Attorney's Office.

0
This the 7_ day of April, 2019.

§

W. CARLiToN ` ' CALF
UTNITED sTATE GISTRATE JUDGE

WESTERN DIST CT OF NORTH CAROLlNA

 

 

